IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00016-CV

TINA L. HAIGHT,
                                                           Appellant
v.

MARK FANKHAUSER, ADMINISTRATOR
WITH WILL ANNEXED OF ESTATE OF
GRADY MARTIN HAIGHT, DECEASED,
                                                           Appellees



                         From the County Court at Law
                               Ellis County, Texas
                        Trial Court No. 14-E-2094-18CV3


                          MEMORANDUM OPINION


      Tina Haight filed suit against Mark Fankhauser, Administrator with Will Annexed

of the Estate of Grady Martin Haight, alleging multiple causes of action, and the trial

court granted partial summary judgment in favor of Fankhauser. In three issues on

appeal, Tina argues that 1) the trial court erred in denying her motion to recuse, 2) the
trial court erred in overruling her plea in abatement, and 3) the trial court erred in

granting summary judgment in favor of Fankhauser. We affirm.

                                          BACKGROUND FACTS

          Tina Haight and Grady Martin Haight (Marty) married in December 1998, and

Tina filed for divorce in May 2009, in trial court Cause No. 78568D. On December 5, 2011,

Tina and Marty entered into an agreement for temporary orders. Agreed Temporary

Orders were signed and entered in the divorce proceedings on March 27, 2012. The

Agreed Temporary Orders required Marty to pay $28,000 a month as combined spousal

support and child support.1 Marty died on March 27, 2014, while the divorce proceeding

was still pending.

          Marty’s will was admitted to probate, and Tina was appointed as Independent

Executrix of the estate. Tina resigned on November 17, 2015, and Mark Fankhauser was

appointed to serve as administrator.

          On July 12, 2018, Tina filed, in the divorce proceeding, a Motion for Enforcement

of Contract pursuant to TEX. R. CIV. P. 11 seeking to enforce the parties’ agreement of

December 5, 2011 which was later incorporated in the Agreed Temporary Orders dated

March 27, 2012. In that motion, Tina requested the trial court to enforce the December 5,

2011 agreement concerning child and spousal support. On July 19, 2018, Fankhauser, as

Administrator for the Estate of Grady Martin Haight, filed a suggestion of death for


1   The Haights were the parents of three children who are now all over the age of eighteen.
Haight v. Fankhauser                                                                           Page 2
Marty. Fankhauser then filed a motion to dismiss trial court Cause No. 78568D, the suit

for the dissolution of marriage and suit affecting the parent-child relationship, and the

trial court granted the motion on July 30, 2018. Tina appealed from the trial court’s order

dismissing the suit for the dissolution of marriage and suit affecting the parent-child

relationship, and that cause is currently pending before this Court in Docket No. 10-18-

00324-CV.

       On March 29, 2018, Tina filed trial court Cause No. 16-C-3206, the underlying

cause of this appeal, against Mark Fankhauser as administrator of the estate of Marty

Haight alleging various causes of action including her claim that the temporary spousal

and child support obligations created by the agreed temporary orders remained binding

on Marty’s estate. Tina filed an amended petition to include breach of contract claims for

the unpaid support payments pursuant to the agreed temporary orders in trial court

Cause No. 78568D. On June 11, 2018, Fankhauser filed a partial motion for summary

judgment as to claims for breach of contract for the support child and spousal support.

After the dismissal of the divorce proceedings, Fankhauser amended the partial motion

for summary judgment, and the trial court granted the motion on December 14, 2018. In

the appeal, Tina appeals from the trial court’s order granting Fankhauser’s partial motion

for summary judgment.




Haight v. Fankhauser                                                                 Page 3
                                     MOTION TO RECUSE

       In the first issue, Tina argues that the trial court erred in denying her motion to

recuse. Judge Jim Chapman is the presiding judge of Ellis County Court at Law 1. Judge

Chapman disclosed that he had ties to Citizens National Bank at a hearing in the probate

proceeding. After that disclosure, Tina added Citizen National Bank as a defendant to

this cause of action and filed a motion to recuse Judge Chapman. The motion was heard

by the Honorable Rayburn Nall, and he denied the motion.

       Rule 18b (b) of the Texas Rules of Civil Procedure provides that a judge must

recuse in any proceeding in which:

               (1) the judge's impartiality might reasonably be questioned;

               (2) the judge has a personal bias or prejudice concerning the subject
               matter or a party;

               (3) the judge has personal knowledge of disputed evidentiary facts
               concerning the proceeding;
       …

               (7) the judge or the judge's spouse, or a person within the third
               degree of relationship to either of them, or the spouse of such a
               person:

               (A) is a party to the proceeding or an officer, director, or trustee of a
               party;

               (B) is known by the judge to have an interest that could be
               substantially affected by the outcome of the proceeding; or

               (C) is to the judge's knowledge likely to be a material witness in the
               proceeding.


Haight v. Fankhauser                                                                       Page 4
TEX. R. CIV. P 18b (b). We review an order denying a motion to recuse for an abuse of

discretion. TEX. R. CIV. P 18a (j)(1). The test for recusal is "whether a reasonable member

of the public at large, knowing all the facts in the public domain concerning the judge's

conduct, would have a reasonable doubt that the judge is actually impartial." Hansen v.

JP Morgan Chase Bank, N.A., 346 S.W.3d 769, 776 (Tex. App. —Dallas 2011, no pet.).

       In the probate proceeding, there were hearings held concerning the Haight Ranch

Property. The Haight Ranch Property was purchased with a loan by Citizens National

Bank. Judge Chapman disclosed his ties to Citizens National Bank on July 11, 2018. He

informed the parties that he formerly owned stock in the bank, that he has a loan from

the bank, and that his father serves on the board of directors on the bank. Tina joined

Citizens National Bank as a party on August 23, 2018, and Judge Chapman again

disclosed his ties to the bank. Judge Chapman proposed severing everything related to

the bank into a separate cause of action to be heard by another judge, and the parties

discussed preparing an order to that effect. Counsel for Fankhauser prepared a proposed

order severing and consolidating the claims related to the bank; however, on September

6, 2018, Tina filed a motion to recuse Judge Chapman. After Judge Nall denied the motion

to recuse, Judge Chapman severed the causes of action related to Citizens National Bank.

       Rule 18a provides that a motion to recuse:

       (A) must be filed as soon as practicable after the movant knows of the
       ground stated in the motion; and



Haight v. Fankhauser                                                                 Page 5
       (B) must not be filed after the tenth day before the date set for trial or other
       hearing unless, before that day, the movant neither knew nor reasonably
       should have known:
       (i) that the judge whose recusal is sought would preside at the trial or
       hearing; or
       (ii) that the ground stated in the motion existed.

TEX. R. CIV. P. 18a (b) (1). In her motion, Tina seeks to recuse Judge Chapman based upon

his ties to Citizens National Bank. Judge Chapman disclosed those ties on July 11, 2018,

and Tina did not file the motion to recuse until September 6, 2018. A motion to recuse

should be filed at the earliest practicable time after the grounds for recusal become known

to the parties. See Burnett Ranches, Ltd. v. Cano Petroleum, Inc., 289 S.W.3d 862, 872 (Tex.

App. —Amarillo 2009, pet. den’d). Moreover, Tina acknowledges in her motion to recuse

that Judge Chapman “on his own motion determined to recuse himself” from the

proceedings involving the bank. The parties agreed to sever the claims involving the

bank, and Judge Chapman later did sever those claims. We find that the Judge Nall did

not abuse his discretion in denying the motion to recuse. We overrule the first issue.

                                    PLEA IN ABATEMENT

       In the second issue, Tina argues that the trial court erred in denying her plea in

abatement. On July 11, 2018, Tina filed a plea in abatement and motion to transfer. In

her plea, Tina argued that because the divorce proceedings were filed in the 378th District

Court, that court had dominant jurisdiction over the child support issues. The child

support issues were also part of the proceedings Tina brought in this suit against the

administrator of the estate. Tina contends that because the divorce proceeding was filed
Haight v. Fankhauser                                                                      Page 6
first, the suit against Fankhauser should have been abated in favor of the first-filed action.

Tina requested that the trial court abate those matters and transfer them to the 378 th

District Court.

       The proper procedural disposition of a divorce action when one of the parties dies

is dismissal. Whatley v. Bacon, 649 S.W.2d 297, 299 (Tex. 1983) (orig. proceeding). Because

the cause of action for divorce terminated on Marty’s death, the trial court did not err in

denying the plea in abatement. We overrule the second issue.

                                   SUMMARY JUDGMENT

       In the third issue, Tina argues that the trial court erred in granting Fankhauser’s

motion for summary judgment. We review a grant of a motion for summary judgment

de novo. KCM Fin. LLC v. Bradshaw, 457 S.W.3d 70, 79 (Tex. 2015); Nichols v. McKinney,

553 S.W.3d 523, 527 (Tex. App. —Waco 2018, pet. den’d).              In the order granting

Fankhauser’s motion for summary judgment, the trial court ordered that Tina’s:

       claims for Breach of Contract and Child Support are dismissed with
       prejudice to the extent they are based upon claims … which encompass her
       claims based upon (a) the Rule 11 agreement executed in the Divorce
       Proceeding on or about December 5, 2011, (b) the Agreed Temporary
       Orders entered on March 27, 2012 in the Divorce Proceeding, and/or (c) an
       alleged “implied contract” as set forth in paragraph 71 of her Fourth
       Amended Petition

       As previously stated, the cause of action for a divorce terminates on the death of

either spouse prior to the rendition of a judgment granting a divorce. Whatley v. Bacon,
649 S.W.2d at 299. The death of either party to the divorce action prior to entry of the


Haight v. Fankhauser                                                                    Page 7
divorce decree withdraws the court's subject matter jurisdiction over the divorce action.

Pollard v. Pollard, 316 S.W.3d at 251. The Temporary Orders in the divorce proceeding

were properly dismissed after Marty’s death.

         Tina argues that the child support obligation was accelerated pursuant to Section

154.015 of the Family Code. Section 154.015 provides:

               (b) If the child support obligor dies before the child support
               obligation terminates, the remaining unpaid balance of the child
               support obligation becomes payable on the date the obligor dies.

               (c) For purposes of this section, the court of continuing jurisdiction
               shall determine the amount of the unpaid child support obligation
               for each child of the deceased obligor. In determining the amount of
               the unpaid child support obligation, the court shall consider all
               relevant factors, including: …

TEX. FAM. CODE ANN. § 154.015 (b) (c) (West Supp. 2019). However, Tina did not seek to

have the trial court determine the amount of the unpaid child support obligation as

provided in Section 154.015.

         Tina also alleges a breach of the Rule 11 Agreement signed by the parties on

December 5, 2011. That agreement was incorporated into the Temporary Orders and was

fulfilled when the Temporary Orders were entered. We find that the trial did not err in

granting Fankhauser’s motion for partial summary judgment. We overrule the third

issue.

                                        CONCLUSION

         We affirm the trial court’s judgment.


Haight v. Fankhauser                                                                    Page 8
                                                   JOHN E. NEILL
                                                   Justice

Before Chief Justice Gray,
Justice Davis, and
Justice Neill
(Chief Justice Gray dissenting with a note)*
Affirmed
Opinion delivered and filed December 16, 2020
[CV06]

*(Chief Justice Gray dissents. A separate opinion will not issue. However, Chief Justice
Gray provides this more extensive than usual note to explain where his opinion diverges
from the Court's.

A "divorce" proceeding is a tricky thing. It is the formal proceeding leading to a judicial
decree that changes the legal status of an individual from being "married" to that of being
"single." Contrary to urban legend, there is no legal status as "divorced." A person is
either married or single. But in the process of that change in legal status from being
married to being single again, a lot of other things are also resolved. The two most
common additional big category of issues by their generic labels are property and
children. The legal issues that flow from these two categories can be mind boggling. I
will come back to those issues in a moment.

Because you cannot change the legal status of a person after they have died, it is well
established that a "divorce" proceeding becomes moot upon the death of one of the parties
to the marriage. At the moment of death, death has done what it sometimes takes the
judicial system years to accomplish; the living party is no longer married, but rather, is a
single person. That is the instantaneous result of the death; and thus, a proceeding to
divorce the other person is moot.

Now we return to the property and children. Frequently, the issues regarding property
and children result in protracted litigation of factual disputes between married persons
that are of necessity litigated at the time of the divorce proceeding. This is made possible
because the trial court's jurisdiction includes the ability to deal with these collateral issues
that arise beyond the change in status of the parties. But when one of the parties dies,
these issues, particularly those regarding property, do not necessarily go away; they go
somewhere else. See Ledbetter v. Ledbetter, 229 S.W. 576 (Tex. Civ. App. 1921). See also Parr
Haight v. Fankhauser                                                                     Page 9
v. White 543 S.W.2d 445 (Tex. Civ. App.—Corpus Christi 1976, writ ref’d n.r.e.). They go
to probate court; and sometimes, as is the case here, they are severed from the probate
proceeding.

In this regard, Tina initially brought her claim in the district court divorce proceeding.
The facts underlying these disputes predated Marty's death. As the Court notes, the
parties to the divorce proceeding reached an agreement regarding temporary support
and child support. That agreement was incorporated into an order. The order does not
necessarily displace the agreement of the parties.

The question thus framed is, can the agreement of the parties survive the death of one of
the parties, like any other contract? The Court seems to conclude that the mootness of
the divorce proceeding automatically negates the agreement. I disagree. It is important
at this juncture to understand that the reason for the unusually high payment of $28,000
per month is alleged to be, in part, to resolve claims of fraud on the community estate
committed by Marty. Resolution of Tina's claim for that fraud was thus part of the
agreement and her claim, whether it is for breach of the agreement to pay $28,000 a month
or for fraud on the community, did not become moot upon Marty's death. I do not believe
there is a legitimate question of whether the claim could survive Marty's death; and the
answer to that question is a resounding, Yes.

The next question to be resolved is whether the claims did in fact survive Marty's death.
The only basis for resolving this issue by the Court is that the divorce proceeding was
dismissed because of Marty's death; so, the issues about the breach of the contract which
was the basis for the court-ordered payment for temporary spousal support and
temporary child support were moot. I disagree. In the Estate's motion for summary
judgment, not only did Fankhauser fail to show that the claim could not survive Marty's
death, he also did not conclusively show that it did not survive. And while Fankhauser
takes a swipe at the one month's accrued and unpaid claim at the time of Marty's death,
that claim was an obligation of Marty's estate owed to Tina that was matured at the time
of Marty's death; and the place to collect it, since we are not going to let it be collected in
the proceeding where the divorce was pending, is in this proceeding which has been
severed from the probate proceeding.

In summary, to the extent that the judgment in this proceeding, which is ancillary to a
probate proceeding, purports to dismiss breach of contract and other claims against a
spouse, some of the terms of which had been incorporated into a temporary order in a
divorce proceeding, because one of the parties died, is error. The dismissal of the claim
for any other reason would also be error because there was no other basis for dismissal
in the motion for summary judgment. Moreover, the breach of contract claim is
Haight v. Fankhauser                                                                    Page 10
dependent on the intent of the parties that made the agreement, and that issue has not
been litigated.

With these comments, I respectfully note my dissent to the judgment of the Court which
affirms the trial court's judgment of dismissal.)




Haight v. Fankhauser                                                           Page 11